NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  05/05/2022. 
Claims 3, 7, and 10 have been cancelled.
Claims 1-2, 4-6, 8-9 and 11-12 are pending in the Application, in which Claims 1, 5, 8 and 12 are independent.

Continuity/Priority Information
The present Application 17004230, filed 08/27/2020 claims foreign priority to
REPUBLIC OF KOREA, Application no. 10-2020-0028455, filed 03/06/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9 and 11-12 are allowed. Renumbered as Claims 1-9.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a data storage device and method of operating a data storage device as recited among other limitations in the independent Claims 1, 5, 8 and 12, 
“wherein the hit ratio is the number of successful retry reads for each retry read voltage with respect to a total number of successful retry reads, and the read voltage determiner is configured to determine the workload according to at least one of an address of the storage provided with the read request of a host device or a size of data to be read according to the read request of a host”.
Consequently, Claims 1-2, 4-6, 8-9 and 11-12 (Renumbered as Claims 1-9) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 20, 2022
Allowability Notice 20220520
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov